Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 02/22/2022. Claims 1-9, 11, 13-14, 16-18, 23, and 27, 29-49 are presently pending and are presented for examination. 

Response to Arguments
Regarding the interview held on January 26, 2022, applicant admitted that the term “fear” when generally used in the applicant’s claim language is meant to be interpreted as “danger, threat, hazard, or some other adversity to the robotic vehicle implementing the claimed invention.” Applicant expressly stated during the discussion of Stoneman that the term “fear” does not mean that the robot itself is “afraid, or feeling an emotional response.” As a result, the examiner is interpreting the word “fear” in the amended claim language to mean “danger, threat, hazard, or some other adversity to the robotic vehicle implementing the claimed invention.”
Applicant’s arguments, see page 10, filed 02/22/2022, with respect to the claim objections to claims 14 and 20 have been fully considered and are persuasive. Claim 20 has been canceled, and the amendments to claim 14 have overcome the objection. The objection to claim 14 has been withdrawn. 
Applicant's arguments, see pages 10-11, filed 02/22/2022, with respect to the claim rejection of claim 23 under 35 U.S.C. 102, have been fully considered and are persuasive. Applicant argues that Nister et al. US 20190243371 A1 (“Nister”) does not teach the amended claim language of claim 23. However, as explained below, Nister teaches a system that can obtain observations regarding an error of one or more vehicles, learn about environmental conditions of an area currently surrounding the host vehicle based on the observations; and generate commands to maintain safe operation of the host vehicle, based on the environmental conditions.
Applicant’s arguments, see pages 11-12, filed 02/22/2022, with respect to the rejection(s) of claim(s) 1-5 and 26-27 under 35 U.S.C. 103 over Nister in view of Stoneman US 6651044 B1 
Applicant’s arguments, see pages 13-5, filed 02/22/2022, with respect to the rejection(s) of claim(s) 6-14, 16-18, 28-29, and 30-49 under 35 U.S.C. 103 over Nister in view of Stoneman and Vose et al. US 9656606 B1 (“Vose”), and later Hong et al. US 20200064850 A1 (“Hong”) have been fully considered and are persuasive. The amendments to the claims have overcome the previous rejection. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection of claims 6-9, 13-14, 16-17, 29, and 32-33 over Nister in view of Vose et al. US 9656606 B1 (“Vose”), claims 11, 18, and 31 are now rejected over Nister in view of Vose and Hong, and claim 30 is now rejected over Nister in view of Vose and Rao et al. US 20170365105 A1 (“Rao”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 44, and 47 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “the data associated with observed behaviors” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of “data associated with observed behaviors” in claim 18, or in any claim from which claim 18 depends. There is mention of “instructions to observe behaviors of the one or more other vehicles” in claim 17, but 
Claim 44 recites the limitation "the adversity" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of “an adversity” in claim 44, or in claim 23 from which claim 44 depends. This makes the claim indefinite, as it is unclear what adversity the claim is referring. Similarly, claim 44 recites the limitation “the CAD vehicle” in line 2. As it is written, there is no prior mention of “a CAD vehicle” in claim 44, or in claim 23 from which claim 44 depends. This makes the claim indefinite, as it is unclear what CAD vehicle the claim is referring. 
Claim 47 recites the limitation "the degree of risk" in line 2.  There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of a “degree of risk” in claim 47, or in claim 45, from which claims 47 depends. This makes the claim indefinite, as it is unclear what “degree of risk” the claim is referring.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 13-14, 16-17, 27, 29, 32-33, 37-41, 45, and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Nister et al. US 20190243371 A1 (“Nister”) and Vose et al. US 9656606 B1 (“Vose”).
	Regarding Claim 1. Nister teaches a robotic system, comprising:
	a memory to store instructions; and
	one or more processors to execute the instructions (The various functions of Nister performed by entities may be carried out by hardware, firmware, and/or software, such as a processor executing instructions stored in a memory [paragraph 57]) to:
	process sensor data for the robotic system to identify one or more potential adversities faced by the robotic system (conventional systems for autonomous systems already analyze sensor information corresponding to what is in front of, or behind, the vehicle (longitudinal axis), and other sensor information to analyze what is to the side of the vehicle (lateral axis) [paragraph 49]. An obstacle perceiver at numeral 110 may perform obstacle perception after receiving data from these sensors [FIG. 1, paragraph 61]);
	receive messages at the robotic system from one or more other robots which describe a determined threat to safe operation of the one or more other robots (servers may receive image data from the vehicles showing unexpected or changed road conditions, such as recently commenced road-work, construction sites, potholes, detours, flooding, and/or other obstructions [paragraph 316]. These other vehicles could be autonomous vehicles like the host vehicle);
	process the received messages to determine a threat to safe operation of the robotic system due to the identified one or more potential adversities faced by the robotic system and the determined threat to safe operation of the one or more other robots (the system shown in FIG. 1 of obstacle avoidance component(s) may aid an autonomous vehicle in avoiding collisions with objects (e.g., moving and stationary objects). The system may determine the likelihood of a collision and whether to implement safety procedures or another set of controls by using a function where, when no overlap between the vehicle and object/obstacle trajectories exist, the function is zero, and the function is at its maximum at the time of a first collision [paragraph 55]. The safety potential may be referred to as measuring imminence of a collision in addition to, or alternatively from, measuring a likelihood of a collision. This means that the system is determining the level of threat of a collision with the obstacle in question. The use of a “primal level” of obstacle avoidance that can ignore the rules of the road to avoid a collision indicates that the system can detect the context of the driving circumstances and the obstacle in question); and
	generate commands to respond to the identified one or more potential adversities faced by the robotic system, based at least in part on the determined threat to safe operation of the robotic system (in one embodiment, an automatic emergency braking (AEB) system, which is capable of detecting a hazard, alerting the driver to take corrective action to avoid the threat, and, if the driver does not take corrective action, may automatically apply the brakes in an effort to prevent or at least mitigate the impact of the predicted collision [paragraph 302]). 
	Nister does not teach:
	The threat is a level of threat;
	process the received messages to determine a level of threat to safe operation of the robotic system, and 
	generate commands based at least in part on the determined level of threat to safe operation of the robotic system. 
	However, Vose teaches:
	the threat is a level of threat (a system and method for alerting a driver of a vehicle to collision risks. In FIG. 2, the system is illustrated to show how a vehicle/customer device (such as a cell phone, shown in FIG. 1). The system may determine if there is an elevated level of risk by accessing environment data and assessing the risk level [FIG. 2, numerals 226-230]. If the risk level is elevated, the system generates a notification at numeral 232, communicates the notification to the user through their device, which can either be an on-board infotainment console inside the vehicle, or a separate device such as a smartphone [Column 5, lines 64-67, Column 6, lines 1-14]. The system can determine if there is an elevated level of risk for a collision based upon the assessment of the risk level, which can have a threshold level of acceptable risk (for example, a 10% chance) compared to a calculated overall level of risk [Column 9, lines 28-40]. This can either be a level of risk represented by a number or measurement, or a qualitative risk level such as “low.”);
	process the received messages to determine the level of threat to safe operation of the robotic system, and
	generate commands based at least in part on the determined level of threat to safe operation of the robotic system (a system and method for alerting a driver of a vehicle to collision risks. In FIG. 2, the system is illustrated to show how a vehicle/customer device (such as a cell phone, shown in FIG. 1) can receive the alert. The system may determine if there is an elevated level of risk by accessing environment data and assessing the risk level [FIG. 2, numerals 226-230]. If the risk level is elevated, the system generates a notification at numeral 232, communicates the notification to the user through their device, which can either be an on-board infotainment console inside the vehicle, or a separate device such as a smartphone [Column 5, lines 64-67, Column 6, lines 1-14]. The system can determine if there is an elevated level of risk for a collision based upon the assessment of the risk level, which can have a threshold level of acceptable risk (for example, a 10% chance) compared to a calculated overall level of risk [Column 9, lines 28-40]. This can either be a level of risk represented by a number or measurement, or a qualitative risk level such as “low”). 
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with the threat is a level of threat; process the received messages to determine a level of threat to safe operation of the robotic system, and the generate commands based at least in part on the determined level of threat to safe operation of the robotic system as taught by Vose so that the machine learning of the ADS could include threat levels to improve collision avoidance and make the machine learning more efficient. 
	Regarding Claim 2. Nister in combination with Vose teaches the robotic system of claim 1. 
	Nister also teaches:
	wherein the one or more processors are to execute the instructions to identify a current context of the robotic system (the system of obstacle avoidance components may include a world model manager at numeral 122 of FIG. 1 that may be used to generate, update, and/or define a world model based on information received from an obstacle perceiver at numeral 110. The obstacle avoidance components are shown to be integrated with the autonomous vehicle, including the world model manager [FIG. 1]. This shows a current context of the robotic system), and the commands to respond to the identified one or more potential adversities faced by the robotic system are based on the current context (The world model is used to inform the planning component associated with a planning layer (output the generated context) [paragraph 22]).
	Regarding Claim 3. Nister in combination with Vose teaches the robotic system of claim 2. 
	Nister also teaches:
	wherein received messages from the one or more other robots detail one or more situations that raised a level of threat to the safe operation of the one or more other robots (servers may receive image data from the vehicles showing unexpected or changed road conditions, such as recently commenced road-work, construction sites, potholes, detours, flooding, and/or other obstructions [paragraph 316]. These other vehicles could be autonomous vehicles like the host vehicle The obstacle avoidance system is designed to function at different levels of the autonomous driving software stacks [paragraph 48]. The obstacle avoidance mechanisms described can be executed even if their execution involves disobeying traffic laws or other rules of the road generally obeyed by a higher level of the autonomous driving software stack (e.g., a planning layer or a control layer). The obstacle avoidance component(s) may ignore traffic laws, rules of the road, and courteous driving norms in order to ensure that collisions do not occur between the vehicle 102 and any objects [paragraph 75]. This means that while Nister does not teach specific “threat levels,” it does teach one or more situations where a ”raised level of threat to the safe operation of the one or more robots” is present).
	Regarding Claim 4. Nister in combination with Vose teaches the robotic system of claim 2. 
	Nister also teaches:
	wherein the one or more processors are to execute the instructions to receive data associated with observed behaviors of the one or more other robots from computer vision circuitry of the robotic system, and process the received data associated with the observed behaviors of the one or more other robots to respond to the one or more potential adversities face by the robotic system (machine learning models such as neural networks may be used to determine the states of the actors [paragraph 85] (actors being the vehicle and the objects/obstacles [paragraph 77]). For example, sensor data from the sensors of the vehicle may be applied to one or more machine learning models in order to aid the vehicle in determining the state of the objects in the environment [paragraph 85]. The server(s) may also be used to train machine learning models (neural networks) based on training data, which can be generated by the vehicles, and/or in a simulation [paragraph 317]. Once the machine learning models are trained, the machine learning models may be used by the vehicles (e.g., transmitted to the vehicles over the network(s)), and/or the machine learning models may be used by the server(s) to remotely monitor the vehicles. This information can then be delivered to the World Model Manager through the Localization Manager as shown in FIG. 1, which means that the system can output the context determining data for use by the thinking circuitry in identifying the current context of the robot).
	Regarding Claim 6. Nister in combination Vose teaches the robotic system of claim 1. 
	Nister also teaches:
	wherein the one or more processors are to execute the instructions to execute the instructions to generate an indicator of the threat to the safe operation of the robotic system (A Forward Crash Warning system (FCW) may be included in the vehicle [paragraph 298]. FCW systems alert the driver to a hazard so that the driver can take corrective action [paragraph 301]). 
	Nister also does not teach:
	the indicator is a threat level indicator, and comprises one or more of an audio alert, a visual alert, or a mechanical alert, and the indicator is for an operator of the robotic system and identifies the level of threat on a spectrum of levels of fear.
	However, Vose teaches:
	the indicator is a threat level indicator (a system and method for alerting a driver of a vehicle to collision risks. In FIG. 2, the system is illustrated to show how a vehicle/customer device (such as a cell phone, shown in FIG. 1). The system may determine if there is an elevated level of risk by accessing environment data and assessing the risk level [FIG. 2, numerals 226-230]. If the risk level is elevated, the system generates a notification at numeral 232, communicates the notification to the user through their device, which can either be an on-board infotainment console inside the vehicle, or a separate device such as a smartphone [Column 5, lines 64-67, Column 6, lines 1-14]. The system can determine if there is an elevated level of risk for a collision based upon the assessment of the risk level, which can have a threshold level of acceptable risk (for example, a 10% chance) compared to a calculated overall level of risk [Column 9, lines 28-40]. This can either be a level of risk represented by a number or measurement, or a qualitative risk level such as “low.”), and comprises one or more of an audio alert, a visual alert, or a mechanical alert (The alert can be in the form of an image, and audio alert, or haptic feedback [Column 10, lines 50-63]), and the indicator is for an operator of the robotic system and identifies the level of threat on a spectrum of levels of fear (The insurance provider may generate and communicate an alert or notification to the electronic device, where the alert or notification warns or notifies the vehicle operator that the vehicle may be at an elevated risk for an animal collision. In particular, the alert may include information identifying a specific type of animal, a reason for the elevated risk, and/or any other relevant information [Column 6, lines 39-52], which, in addition to the levels of threat, reads on a spectrum of levels of fear).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with the indicator is a threat level indicator, and comprises one or more of an audio alert, a visual alert, or a mechanical alert, and the indicator is for an operator of the robotic system and identifies the level of threat on a spectrum of levels of fear as taught by Vose so as to allow the operator to receive notice of the aversity levels for potential adversities. 
	Regarding Claim 7. Nister teaches a driving assistance system (DAS), comprising:
a memory to store instructions; and
	one or more processors to execute the instructions (The various functions of Nister may be carried out by hardware, firmware, and/or software, such as a processor executing instructions stored in a memory [paragraph 57]) to:
	receive data associated with potential adversities faced by a computer-assisted driving (CAD) vehicle integrally having the DAS, and process the received data to identify the potential adversities (conventional systems for autonomous systems already analyze sensor information corresponding to what is in front of, or behind, the vehicle (longitudinal axis), and other sensor information to analyze what is to the side of the vehicle (lateral axis) [paragraph 49]. An obstacle perceiver at numeral 110 may perform obstacle perception after receiving data from these sensors [FIG. 1, paragraph 61]).
	Nister does not teach:
	determine a threat level to safe operation of the CAD vehicle based on the potential adversities; and
	generate a notification of the threat level for a driver of the CAD vehicle, wherein the notification indicates a degree of imminence of an adversity as perceived by the DAS.
	However, Vose teaches:
	determine a threat level to safe operation of the CAD vehicle based on the potential adversities (a system and method for alerting a driver of a vehicle to collision risks. The system may determine if there is an elevated level of risk by accessing environment data and assessing the risk level [FIG. 2, numerals 226-230]. The system can determine if there is an elevated level of risk for a collision based upon the assessment of the risk level, which can have a threshold level of acceptable risk (for example, a 10% chance) compared to a calculated overall level of risk [Column 9, lines 28-40]. This can either be a level of risk represented by a number or measurement, or a qualitative risk level such as “low”); and
	generate a notification of the threat level for a driver of the CAD vehicle, wherein the notification indicates a degree of imminence of an adversity as perceived by the DAS (The alert can be in the form of an image, and audio alert, or haptic feedback [Column 10, lines 50-63]. If the risk level is elevated, the system generates a notification at numeral 232, communicates the notification to the user through their device, which can either be an on-board infotainment console inside the vehicle, or a separate device such as a smartphone [Column 5, lines 64-67, Column 6, lines 1-14]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with determine a threat level to safe operation of the CAD vehicle based on the potential adversities; and generate a notification of the threat level for a driver of the CAD vehicle, wherein the notification indicates a degree of imminence of an adversity as perceived by the DAS as taught by Vose so as to allow the operator to receive notice of the aversity levels for potential adversities. 
	Regarding Claim 8. Nister in combination with Vose teaches the DAS of claim 7. 
	Nister also teaches:
	wherein the data comprises at least one of a current motion vector of the CAD vehicle, a current inertia vector of the CAD vehicle, a current speed of the CAD vehicle, a current speed limit, an amount of safe distance from another vehicle, a description of a proximally located road hazard, or state data about a driver of the CAD vehicle (the obstacle perceiver at numeral 110 may perform obstacle perception based on where the vehicle is allowed to drive or is capable of driving, and how fast the vehicle can drive without colliding with an obstacle (e.g., an object) that is sensed by the vehicle [paragraph 63]. Additionally, the path perceiver at numeral 112 may perform path perception, such as perceiving nominal paths that are available in a particular situation [paragraph 64]. In some examples, the path perceiver further takes into account lane changes for path perception. There is also a state determiner at numeral 132, which may determine the state of both the vehicle and the objects, static or dynamic, in the environment [paragraph 81]. This can include a location, speed, direction, velocity, acceleration, and other information about the state of the actors).
	Regarding Claim 9. Nister in combination with Vose teaches the DAS of claim 7. 
	Nister also teaches:
	wherein the potential threats identified indicates a likelihood of a collision with another vehicle or object (the system may determine the likelihood of a collision and whether to implement safety procedures or another set of controls by using a function where, when no overlap between the vehicle and object/obstacle trajectories exist, the function is zero, and the function is at its maximum at the time of a first collision [paragraph 55]); and 
	to predict the likelihood of the collision with the other vehicle or object, one or more processors are to execute the instructions to predict a likelihood of trajectory of the other vehicle or object (the obstacle avoidance component(s) may include a state determiner and a trajectory generator [FIG. 1, paragraph 81]. The state determiner determines the state of each actor as a function of time, and may represent a state trajectory of an actor as a vector [paragraph 83]. When a safety procedure is determined for each actor by the safety determiner, each actor may be assumed to have a safety procedure that may have an associated trajectory or trajectories [paragraph 89]. The actor state objective may be determined, in some examples, by analyzing sensor data received from one or more sensors (e.g., of the vehicle) to determine locations, orientations, and velocities of objects (or other actors) in the environment).
	Nister does not teach:
	The potential threats are represented by threat levels.
	However, Vose teaches:
	The potential threats are represented by threat levels (a system and method for alerting a driver of a vehicle to collision risks. The system may determine if there is an elevated level of risk by accessing environment data and assessing the risk level [FIG. 2, numerals 226-230]. If the risk level is elevated, the system generates a notification at numeral 232, communicates the notification to the user through their device, which can either be an on-board infotainment console inside the vehicle, or a separate device such as a smartphone [Column 5, lines 64-67, Column 6, lines 1-14]. The system can determine if there is an elevated level of risk for a collision based upon the assessment of the risk level, which can have a threshold level of acceptable risk (for example, a 10% chance) compared to a calculated overall level of risk [Column 9, lines 28-40]. This can either be a level of risk represented by a number or measurement, or a qualitative risk level such as “low”).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with the potential threats are represented by threat levels as taught by Vose so that the machine learning of the ADS could include fear levels to improve collisions avoidance and make the machine learning more efficient.
	Regarding Claim 13. Nister in combination with Vose teaches the DAS of claim 7. 
	Nister also teaches:
	wherein the one or more processors are to execute the instructions to generate commands to the CAD vehicle to respond to the identified potential adversities, based at least in part on the determined threat for the identified potential adversities (an actuation component or components may form an actuation layer [paragraph 62]. The autonomous vehicle can deliver actuation commands to the actuation components [paragraph 131], and in response to the implementation of the safety procedure may actuate the brakes at an intensity that corresponds to the safety procedure [paragraph 108], so the system generates commands to the robot to respond to the obstacle based at least in part on the determined level for the identified obstacle. A brake sensor system that may be used to operate the vehicle brakes in response to receiving signals from the brake actuators and/or brake sensors [paragraph 218]. A controller(s) may send signals to operate the vehicle brakes via one or more brake actuators [paragraph 219]).
	Nister does not teach:
	The potential adversities are represented by threat levels.
	However, Vose teaches:
	The potential threats are represented by threat levels (a system and method for alerting a driver of a vehicle to collision risks. The system may determine if there is an elevated level of risk by accessing environment data and assessing the risk level [FIG. 2, numerals 226-230]. If the risk level is elevated, the system generates a notification at numeral 232, communicates the notification to the user through their device, which can either be an on-board infotainment console inside the vehicle, or a separate device such as a smartphone [Column 5, lines 64-67, Column 6, lines 1-14]. The system can determine if there is an elevated level of risk for a collision based upon the assessment of the risk level, which can have a threshold level of acceptable risk (for example, a 10% chance) compared to a calculated overall level of risk [Column 9, lines 28-40]. This can either be a level of risk represented by a number or measurement, or a qualitative risk level such as “low”).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with the potential threats are represented by threat levels as taught by Vose so that the machine learning of the ADS could include fear levels to improve collisions avoidance and make the machine learning more efficient.
	Regarding Claim 14. Nister in combination with Vose teaches the DAS of claim 7.
	Nister also teaches:
	wherein the one or more processors are to execute the instructions to receive messages from one or more other vehicles; the messages describe potential threats to safe operation of the one or more other vehicles (servers may receive image data from the vehicles showing unexpected or changed road conditions, such as recently commenced road-work, construction sites, potholes, detours, flooding, and/or other obstructions [paragraph 316]. These other vehicles could be autonomous vehicles like the host vehicle). 
	Nister does not teach:
	The potential threats are respective threat levels, and the generation of the notification of the threat level for the driver of the CAD vehicles is based on the obstacle avoidance level for safe operation of the one or more other vehicles. 
	However, Vose teaches:
	The potential threats are respective threat levels, and the generation of the notification of the threat level for the driver of the CAD vehicles is based on the obstacle avoidance level for safe operation of the one or more other vehicles (a system and method for alerting a driver of a vehicle to collision risks. In FIG. 2, the system is illustrated to show how a vehicle/customer device (such as a cell phone, shown in FIG. 1) can receive the alert. The system may determine if there is an elevated level of risk by accessing environment data and assessing the risk level [FIG. 2, numerals 226-230]. If the risk level is elevated, the system generates a notification at numeral 232, communicates the notification to the user through their device, which can either be an on-board infotainment console inside the vehicle, or a separate device such as a smartphone [Column 5, lines 64-67, Column 6, lines 1-14]. The system can determine if there is an elevated level of risk for a collision based upon the assessment of the risk level, which can have a threshold level of acceptable risk (for example, a 10% chance) compared to a calculated overall level of risk [Column 9, lines 28-40]. This can either be a level of risk represented by a number or measurement, or a qualitative risk level such as “low”).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with the potential threats are respective threat levels, and the generation of the notification of the threat level for the driver of the CAD vehicles is based on the obstacle avoidance level for safe operation of the one or more other vehicles as taught by Vose so as to allow the operator to receive notice of the fear levels for potential adversities. 
	Regarding Claim 16. Nister in combination with Vose teaches the DAS of claim 14.
	Nister also teach:
	wherein the messages identify at least one of adverse weather impact, road hazards, speed bumps, or steep terrain perceived by the one or more other vehicles (The servers may receive image data from the vehicles showing unexpected or changed road conditions, such as recently commenced road-work, construction sites, potholes, detours, flooding, and/or other obstructions [paragraph 316]).
	Additionally, and in the alternative, Vose teaches:
	wherein the messages identify at least one of adverse weather impact, road hazards, speed bumps, or steep terrain perceived by the one or more other vehicles (the system can communicate with a server [Column 6, 31-38] that can access a database configured to store and maintain data that may be provided by one or more third party entities and/or may include, without limitation, databases that store accident records, weather reports, hunting data, animal population data, social media data, ecology data, and the environment data may be associated with a set of factors that influence a vehicle’s level or risk for an animal collision [Column 7, lines 4-24]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with wherein the messages identify at least one of adverse weather impact, road hazards, speed bumps, or steep terrain perceived by the one or more other vehicles as taught by Vose so as to allow the system to detect adversities regarding weather, road hazards, speed bumps, or steep terrain to better account for potential danger.
	Regarding Claim 17. Nister in combination with Vose teaches the DAS of claim 14. 
	Nister also teaches:
	wherein the one or more processors are to execute the instructions to observe behaviors of the one or more other vehicles (machine learning models such as neural networks may be used to determine the states of the actors [paragraph 85] (actors being the vehicle and the objects/obstacles [paragraph 77]). For example, sensor data from the sensors of the vehicle may be applied to one or more machine learning models in order to aid the vehicle in determining the state of the objects in the environment [paragraph 85]. The server(s) may also be used to train machine learning models (neural networks) based on training data, which can be generated by the vehicles, and/or in a simulation [paragraph 317]. Once the machine learning models are trained, the machine learning models may be used by the vehicles (e.g., transmitted to the vehicles over the network(s)), and/or the machine learning models may be used by the server(s) to remotely monitor the vehicles. This information can then be delivered to the World Model Manager through the Localization Manager as shown in FIG. 1, which means that the system can output the context determining data for use by the thinking circuitry in identifying the current context of the robot).
	Nister also does not teach:
	the generation of the notification of the threat level for the driver of the CAD vehicle is based on the observed behaviors of one or more other vehicles.
	However, Vose teaches:
	the generation of the notification of the threat level for the driver of the CAD vehicle is based on the observed behaviors of one or more other vehicles (The application may deploy a graphical user interface that displays a road or other map on a display of a computing device, such as a map centered about a GPS location associated with a vehicle and/or mobile device of the user. High risk areas associated with a higher than normal risk of vehicle collisions or accidents may be virtually superimposed on the road or other map. The high risk areas may be associated with vehicle collisions involving animals, such as deer, and/or other vehicles [Column 27, lines 38-49], meaning that observed vehicle behaviors such as collisions form part of the basis of the notification generated for the driver of the CAD vehicle. The computing or mobile device may be configured to operate in a number of different modes. In a monitoring mode, a current position of the user may be displayed on a road map, and a number of high risk areas may also be virtually depicted on the road map [Column 27, lines 50-54]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with the generation of the notification of the threat level for the driver of the CAD vehicle is based on the observed behaviors of one or more other vehicles as taught by Vose so as to allow the driver to receive a notification based on other vehicle behavior in order to aid the driver to avoid a collision. 
	Regarding Claim 27. Nister in combination with Vose teaches the robotic system of claim 1.
	Nister also teaches:
	wherein the one or more processors are to execute the instructions to observe a behavior of the one or more other robots based on computer vision data of the robotic system and to determine the threat to safe operation of the robotic system based on the observed behavior (machine learning models such as neural networks may be used to determine the states of the actors [paragraph 85] (actors being the vehicle and the objects/obstacles [paragraph 77]). For example, sensor data from the sensors of the vehicle may be applied to one or more machine learning models in order to aid the vehicle in determining the state of the objects in the environment [paragraph 85]. The server(s) may also be used to train machine learning models (neural networks) based on training data, which can be generated by the vehicles, and/or in a simulation [paragraph 317]. Once the machine learning models are trained, the machine learning models may be used by the vehicles (e.g., transmitted to the vehicles over the network(s)), and/or the machine learning models may be used by the server(s) to remotely monitor the vehicles. This information can then be delivered to the World Model Manager through the Localization Manager as shown in FIG. 1, which means that the system can output the context determining data for use by the thinking circuitry in identifying the current context of the robot).
	Nister does not teach:
	the threat is determined as a level of threat.
	However, Vose teaches:
	the threat is determined as a level of threat (a system and method for alerting a driver of a vehicle to collision risks. In FIG. 2, the system is illustrated to show how a vehicle/customer device (such as a cell phone, shown in FIG. 1). The system may determine if there is an elevated level of risk by accessing environment data and assessing the risk level [FIG. 2, numerals 226-230]. If the risk level is elevated, the system generates a notification at numeral 232, communicates the notification to the user through their device, which can either be an on-board infotainment console inside the vehicle, or a separate device such as a smartphone [Column 5, lines 64-67, Column 6, lines 1-14]. The system can determine if there is an elevated level of risk for a collision based upon the assessment of the risk level, which can have a threshold level of acceptable risk (for example, a 10% chance) compared to a calculated overall level of risk [Column 9, lines 28-40]. This can either be a level of risk represented by a number or measurement, or a qualitative risk level such as “low.”);
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with the threat is determined as a level of threat as taught by Vose so that the machine learning of the ADS could include threat levels to improve collision avoidance and make the machine learning more efficient. 
	Regarding Claim 29. Nister in combination with Vose teaches the DAS of claim 7.
	Nister also teaches:
	wherein the system determines a confidence in a computation of the obstacle avoidance level (The autonomous vehicle system may include some uncertainty and errors in some situations, and in order to handle uncertainty, confidence intervals may be provided for all metrics needed to calculate the constraints of the safety force field [paragraph 182]).
	Nister does teach:
	the notification indicates how confident the DAS is in a computation, and the obstacle avoidance level is a threat level.
	However, Vose teaches:
	The notification indicates an increased risk of collision (An alert or notification warns or notifies the vehicle operator that the vehicle may be at an elevated risk for a collision [Column 6, lines 39-46]), and the obstacle avoidance level is a threat level (a system and method for alerting a driver of a vehicle to collision risks. In FIG. 2, the system is illustrated to show how a vehicle/customer device (such as a cell phone, shown in FIG. 1). The system may determine if there is an elevated level of risk by accessing environment data and assessing the risk level [FIG. 2, numerals 226-230]. If the risk level is elevated, the system generates a notification at numeral 232, communicates the notification to the user through their device, which can either be an on-board infotainment console inside the vehicle, or a separate device such as a smartphone [Column 5, lines 64-67, Column 6, lines 1-14]. The system can determine if there is an elevated level of risk for a collision based upon the assessment of the risk level, which can have a threshold level of acceptable risk (for example, a 10% chance) compared to a calculated overall level of risk [Column 9, lines 28-40]. This can either be a level of risk represented by a number or measurement, or a qualitative risk level such as “low”).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with the notification indicates an increased risk of collision, and the obstacle avoidance level is a threat level as taught by Vose so as to inform a user when risk levels have been elevated. 
	Nister in combination with Vose do not expressly teach that the notification indicates how confident the DAS is in a computation. However, combining the elements of determining a confidence in a computation of the obstacle avoidance level as taught by Nister with the notification system of Vose would produce the obvious result of a notification that indicates the confidence in a computation regarding the increased risk level (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)).
	Regarding Claim 32. Nister in combination with Vose teaches the robotic system of claim 1.
	Nister also teaches:
	wherein the determined threat to safe operation of the robotic system comprises a risk of the robotic system being operated into a potential emergency situation (the wait perceiver may be responsible for determining constraints on the vehicle as a result of rules, conventions, and/or practical considerations, such traffic lights, police, or other emergency personnel [paragraph 65]).
	Nister does not teach:
	The threats are represented by threat levels.
	However, Vose teaches:
	The threats are represented by threat levels (a system and method for alerting a driver of a vehicle to collision risks. The system may determine if there is an elevated level of risk by accessing environment data and assessing the risk level [FIG. 2, numerals 226-230]. The system can determine if there is an elevated level of risk for a collision based upon the assessment of the risk level, which can have a threshold level of acceptable risk (for example, a 10% chance) compared to a calculated overall level of risk [Column 9, lines 28-40]. This can either be a level of risk represented by a number or measurement, or a qualitative risk level such as “low”).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with the threats are represented by threat levels as taught by Vose so that the machine learning of the ADS could include fear levels to improve collisions avoidance and make the machine learning more efficient.
	Regarding Claim 33. Nister in combination with Vose teaches the DAS of claim 7.
	Nister also teaches:
	wherein the one or more processors are to execute the instructions to: 
	determine a prediction of whether the vehicle can recover from an adverse event; 
	determine a confidence level for the prediction (A neural network can output a measure of confidence for each object detection, which might be interpreted as a probability, or a relative “weight” of each detection compared to others [paragraphs 260 and 302]. An automatic emergency braking (AEB) system might detect a problem that would require the vehicle to brake before the driver would realize, and it would be highly undesirable for false positive detections to make the vehicle perform emergency braking automatically. Therefore, only the most confident detections should trigger the AEB. The automatic braking system might first detect a hazard and alert the driver to take corrective action to avoid it (indicating a prediction of whether the vehicle can recover from the adverse event) and alerts the driver to avoid the collision [paragraph 302]. Conventional ADAS systems may be prone to false positive results which may be annoying and distracting to a driver, but typically not catastrophic so long as they alert the driver and allow the driver to act accordingly [paragraph 307]. However, in an autonomous vehicle that takes action by itself, the vehicle must decide whether to heed the result from a primary or a secondary computer, and so an autonomous vehicle needs to determine how confident it is in the results of the primary and secondary computers); and 
	generate a notification to the driver to convey the prediction (At least one of the systems may provide visual, audible, and/or tactile notification when an object is detected outside the rear-camera range when the vehicle is backing up, showing how the system can notify the driver of a prediction [paragraph 306]).
	Nister does not expressly teach:
	The notification to the driver includes the confidence of the prediction.
	However, Nister does teach providing notification to the driver when a potentially hazardous object is detected, including when the AEB detects an object and ensures that the vehicle brakes are applied to avoid a crash [paragraph 306]. It would have been obvious to combine the confidence levels detected in paragraphs 260 and 302 of Nister with the notification delivery system of paragraph 306 of Nister so as to allow the system to notify the driver of how confident the system is in its prediction of a hazard.
	Regarding Claim 37. Nister in combination with Vose teaches the DAS of claim 7. 
	Nister does not teach:
	wherein the notification comprises a vibration of a portion of the CAD vehicle, and an amount of the vibration is reflective of a degree of the threat level.
	However, Vose teaches:
	wherein the notification comprises a vibration of a portion of the CAD vehicle, and an amount of the vibration is reflective of a degree of the threat level (An alert may be vibrational, haptic, or other type of alert, and can have a higher level of the alert based on the likelihood of a collision occurring [Column 21, lines 35-57]. While Vose gives examples of louder audio alerts and a higher frequency of flashing visual alerts, it would have been obvious to apply the same element of higher magnitude alerts to the vibration or haptic alert methods).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with wherein the notification comprises a vibration of a portion of the CAD vehicle, and an amount of the vibration is reflective of a degree of the threat level as taught by Vose so as to give an operator immediate feedback without requiring them to take their eyes off of the road. 
	Regarding Claim 38. Nister in combination with Vose teaches the DAS of claim 37. 
	Nister does not teach:
	wherein: the vibration is applied to at least one of a steering wheel of the CAD vehicle or a seat of the CAD vehicle.
	However, Vose teaches:
	wherein: the vibration is applied to at least one of a steering wheel of the CAD vehicle or a seat of the CAD vehicle (In some embodiments, haptic alerts to the vehicle operator can cause the steering mechanism of the vehicle to vibrate [Column 10, lines 56-63]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with wherein: the vibration is applied to at least one of a steering wheel of the CAD vehicle or a seat of the CAD vehicle as taught by Vose so as to give an operator immediate feedback without requiring them to take their hands off of the steering wheel. 
	Regarding Claim 39. Nister in combination with Vose teaches the DAS of claim 37. 
	Nister does not teach:
	wherein: the amount of the vibration is based on the degree of the imminence of the adversity as perceived by the DAS.
	However, Vose teaches:
	wherein: the amount of the vibration is based on the degree of the imminence of the adversity as perceived by the DAS (An alert may be vibrational, haptic, or other type of alert, and can have a higher level of the alert based on the likelihood of a collision occurring [Column 21, lines 35-57]. While Vose gives examples of louder audio alerts and a higher frequency of flashing visual alerts, it would have been obvious to apply the same element of higher magnitude alerts to the vibration or haptic alert methods. Vose also teaches that alerts to the vehicle operator can state that a vehicle is at an elevated risk for a collision with an animal due to the presence of nearby water [Column 6, lines 39-53], and this means that proximity to a hazard can raise the level of risk).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with wherein: the vibration is applied to at least one of a steering wheel of the CAD vehicle or a seat of the CAD vehicle as taught by Vose so as to give an operator immediate feedback that informs them of the proximity of the threat. 
	Regarding Claim 40. Nister in combination with Vose teaches the DAS of claim 7. 
	Nister does not teach:
	wherein: the notification comprises an audio alert; and a volume of the audio alert is proportional to at least one of the threat level or a degree of imminence of an adversity as perceived by the DAS.
	However, Vose teaches:
	wherein: the notification comprises an audio alert; and a volume of the audio alert is proportional to at least one of the threat level or a degree of imminence of an adversity as perceived by the DAS (An alert may be vibrational, haptic, or other type of alert, and can have a higher level of the alert based on the likelihood of a collision occurring. Examples of alerts include an audio alert with an increasingly audible beep as the threat level gets higher [Column 21, lines 35-57]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with wherein: the notification comprises an audio alert; and a volume of the audio alert is proportional to at least one of the threat level or a degree of imminence of an adversity as perceived by the DAS as taught by Vose so as to give an operator immediate feedback without requiring them to take their eyes off of the road. 
	Regarding Claim 41. Nister in combination with Vose teaches the DAS of claim 7. 
	Nister also teaches:
	wherein the threat comprises a threat of the CAD vehicle being operated into a potential emergency situation (the wait perceiver may be responsible for determining constraints on the vehicle as a result of rules, conventions, and/or practical considerations, such traffic lights, police, or other emergency personnel [paragraph 65]). 
	Nister does not teach
	The threats are represented by threat levels.
	However, Vose teaches:
	The threats are represented by threat levels (a system and method for alerting a driver of a vehicle to collision risks. The system may determine if there is an elevated level of risk by accessing environment data and assessing the risk level [FIG. 2, numerals 226-230]. If the risk level is elevated, the system generates a notification at numeral 232, communicates the notification to the user through their device, which can either be an on-board infotainment console inside the vehicle, or a separate device such as a smartphone [Column 5, lines 64-67, Column 6, lines 1-14]. The system can determine if there is an elevated level of risk for a collision based upon the assessment of the risk level, which can have a threshold level of acceptable risk (for example, a 10% chance) compared to a calculated overall level of risk [Column 9, lines 28-40]. This can either be a level of risk represented by a number or measurement, or a qualitative risk level such as “low”).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with the threats are represented by threat levels as taught by Vose so that the machine learning of the ADS could include fear levels to improve collisions avoidance and make the machine learning more efficient.
	Regarding Claim 45. Nister teaches a method for computer-assisted driving, comprising: 
	receiving sensor data from a driving assistance subsystem (DAS) of a host vehicle (conventional systems for autonomous systems already analyze sensor information corresponding to what is in front of, or behind, the vehicle (longitudinal axis), and other sensor information to analyze what is to the side of the vehicle (lateral axis) [paragraph 49]. An obstacle perceiver at numeral 110 may perform obstacle perception after receiving data from these sensors [FIG. 1, paragraph 61]); 
	determining one or more potential threats to safe operation of the host vehicle, based at least in part on the received sensor data (the system shown in FIG. 1 of obstacle avoidance component(s) may aid an autonomous vehicle in avoiding collisions with objects (e.g., moving and stationary objects). The system may determine the likelihood of a collision and whether to implement safety procedures or another set of controls by using a function where, when no overlap between the vehicle and object/obstacle trajectories exist, the function is zero, and the function is at its maximum at the time of a first collision [paragraph 55]. The safety potential may be referred to as measuring imminence of a collision in addition to, or alternatively from, measuring a likelihood of a collision. This means that the system is determining the level of threat of a collision with the obstacle in question. The use of a “primal level” of obstacle avoidance that can ignore the rules of the road to avoid a collision indicates that the system can detect the context of the driving circumstances and the obstacle in question); 
	Nister does not teach:
	determining a degree of threat based on the one or more potential threats, wherein the degree of threat is within a spectrum of levels of threat; and 
	generating a notification of the degree of threat to a driver of the host vehicle.
	However, Vose teaches:
	determining a degree of threat based on the one or more potential threats (a system and method for alerting a driver of a vehicle to collision risks. The system may determine if there is an elevated level of risk by accessing environment data and assessing the risk level [FIG. 2, numerals 226-230]. If the risk level is elevated, the system generates a notification at numeral 232, communicates the notification to the user through their device, which can either be an on-board infotainment console inside the vehicle, or a separate device such as a smartphone [Column 5, lines 64-67, Column 6, lines 1-14]. The system can determine if there is an elevated level of risk for a collision based upon the assessment of the risk level, which can have a threshold level of acceptable risk (for example, a 10% chance) compared to a calculated overall level of risk [Column 9, lines 28-40]. This can either be a level of risk represented by a number or measurement, or a qualitative risk level such as “low”), wherein the degree of threat is within a spectrum of levels of threat (The insurance provider may generate and communicate an alert or notification to the electronic device, where the alert or notification warns or notifies the vehicle operator that the vehicle may be at an elevated risk for an animal collision. In particular, the alert may include information identifying a specific type of animal, a reason for the elevated risk, and/or any other relevant information [Column 6, lines 39-52], which, in addition to the levels of threat, reads on a spectrum of levels of fear); and 
	generating a notification of the degree of threat to a driver of the host vehicle (a system and method for alerting a driver of a vehicle to collision risks. In FIG. 2, the system is illustrated to show how a vehicle/customer device (such as a cell phone, shown in FIG. 1) can receive the alert. The system may determine if there is an elevated level of risk by accessing environment data and assessing the risk level [FIG. 2, numerals 226-230]. If the risk level is elevated, the system generates a notification at numeral 232, communicates the notification to the user through their device, which can either be an on-board infotainment console inside the vehicle, or a separate device such as a smartphone [Column 5, lines 64-67, Column 6, lines 1-14]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with determining a degree of threat based on the one or more potential threats, wherein the degree of threat is within a spectrum of levels of threat; and generating a notification of the degree of threat to a driver of the host vehicle as taught by Vose so as to allow the operator to receive notice of the threat levels for potential threats. 
	Regarding Claim 47. Nister in combination with Vose teaches the method of claim 45.
	Nister does not teach:
	wherein the notification comprises an audio alert, and a volume of the audio alert is proportional to the degree of risk.
	However, Vose teaches:
	wherein the notification comprises an audio alert, and a volume of the audio alert is proportional to the degree of risk (An alert may be vibrational, haptic, or other type of alert, and can have a higher level of the alert based on the likelihood of a collision occurring. Examples of alerts include an audio alert with an increasingly audible beep as the threat level gets higher [Column 21, lines 35-57]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with wherein the notification comprises an audio alert, and a volume of the audio alert is proportional to the degree of risk as taught by Vose so as to give an operator immediate feedback without requiring them to take their eyes off of the road. 
	Regarding Claim 48. Nister in combination with Vose teaches the method of claim 45.
	Nister does not teach:
	wherein the notification comprises a vibration, and an amount of the vibration is based on the degree of threat (An alert may be vibrational, haptic, or other type of alert, and can have a higher level of the alert based on the likelihood of a collision occurring [Column 21, lines 35-57]. While Vose gives examples of louder audio alerts and a higher frequency of flashing visual alerts, it would have been obvious to apply the same element of higher magnitude alerts to the vibration or haptic alert methods).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with wherein the notification comprises a vibration, and an amount of the vibration is based on the degree of threat as taught by Vose so as to give an operator immediate feedback without requiring them to take their eyes off of the road. 
	Regarding Claim 49. Nister in combination with Vose teaches the method of claim 45.
	Nister also teaches:
	further comprising: 
	observing another vehicle based on computer vision data of the host vehicle; 
	learning, based on the observing, environmental conditions of an area surrounding the host vehicle; and 
	generating, based on the environmental conditions, one or more commands to maintain the safe operation of the host vehicle (The system may monitor vehicle-occupied trajectories in view of object-occupied trajectories to determine if an intersection or overlap occurs [paragraph 54]. Once it is determined that an intersection or overlap occurs, the system may implement a pre-emptive object avoidance procedure that acts like a “safety force field” that operates by pro-actively “repels” the vehicle from the projected intersection of object(s) by implementing an action that decreases the overall likelihood or imminence of an actual collision between the vehicle and the object(s). Additionally, the vehicle can include an autonomous/adaptive/automatic cruise control (ACC), a forward crash warning (FCW), automatic emergency braking (AEB), or another type of system to monitor other vehicles [paragraph 298]. Longitudinal ACC monitors and controls the distance to the vehicle immediately ahead of the vehicle and automatically adjust the vehicle speed to maintain a safe distance from vehicles ahead. Lateral ACC performs distance keeping and advises the vehicle to change lanes when necessary [paragraphs 298-299]. The forward crash warning and automatic emergency braking are particularly important, because when a vehicle fails to give the right of way or fails to yield [paragraphs 174-175], a forward crash warning or automatic emergency brakes would allow the vehicle to generate one or more commands to maintain safe operation of the host vehicle when the vehicle observes an error of the one or more other vehicles).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nister et al. US 20190243371 A1 (“Nister”) and Vose et al. US 9656606 B1 (“Vose”) as applied to claim 1 above, and further in view of Konrardy et al. US 10134278 B1 (“Konrardy”).
	Regarding Claim 5. Nister in combination with Vose teaches the robotic system of claim 1.
	Nister does not teach:
	wherein the one or more processors are to execute the instructions to receive data associated with observed errors of the one or more other robots, and process the received data associated with the observed errors of one or more other robots to respond to the identified one or more potential adversities faced by the robotic system.
	However, Konrardy teaches:
	wherein the one or more processors are to execute the instructions to receive data associated with observed errors of the one or more other robots (A server in communication with a vehicle controller that keeps databases on with information on vehicle accidents, road conditions, etc. [Column 10, lines 42-49]. Smart infrastructure can display a warning message that an accident has been detected ahead and/or on a specific road [Column 15, lines 55-60]), and process the received data associated with the observed errors of one or more other robots to respond to the identified one or more potential adversities faced by the robotic system (In FIG. 5, Konrardy also shows that the autonomous vehicle system can determine if the vehicle will collide with a second vehicle (or other obstacle), identify a maneuver for the first vehicle to avoid the obstacle, and cause the first vehicle to move in accordance with the maneuver [FIG. 5, Column 28, lines 44-63]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with wherein the one or more processors are to execute the instructions to receive data associated with observed errors of the one or more other robots, and process the received data associated with the observed errors of one or more other robots to respond to the identified one or more potential adversities faced by the robotic system as taught by Konrardy so that the vehicle can receive information from other vehicles that have already crashed due to hazardous conditions.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nister et al. US 20190243371 A1 (“Nister”) and Vose et al. US 9656606 B1 (“Vose”) as applied to claims 7 and 17 above, and further in view of Hong et al. US 20200064850 A1 (“Hong”).
	Regarding Claim 11. Nister in combination with Vose teaches the DAS of claim 7. 
	Nister also teaches:
	wherein the data comprises at least one of lateral dynamics of the CAD vehicle interaction of the CAD vehicle (conventional systems for autonomous systems already analyze sensor information corresponding to what is in front of, or behind, the vehicle (longitudinal axis), and other sensor information to analyze what is to the side of the vehicle (lateral axis) [paragraph 49]).
	Nister does not teach:
	wherein the data comprises at least one of tire-road interaction of the CAD vehicle and to determine the tire-road interaction of the CAD vehicle, the one or more processors are to execute the instructions to determine at least one of a yaw rate of the CAD vehicle, a sideslip angle of the CAD vehicle, or road friction.
	However, Hong teaches:
	wherein the data comprises at least one of tire-road interaction of the CAD vehicle (a method of predicting movement intent of objects wherein monitoring one or more aspects of the configuration of a mobile robot comprises monitoring tire and wheel forces of the mobile robot indicative of relative motion between the tires and the ground, wherein determining an operating value from the monitored aspects comprises determining a tire slip value from the monitored tire and wheel forces; and wherein comparing the operating value to the operating limit of the mobile robot comprises comparing the tire slip value to a handling limit indicative of the limit of adhesion between the tires and the ground [Column 30, lines 27-47]. This is part of a method for avoiding collisions or other unsafe situations [Column 13, lines 4-22]) and to determine the tire-road interaction of the CAD vehicle, the one or more processors are to execute the instructions to determine at least one of a yaw rate of the CAD vehicle, a sideslip angle of the CAD vehicle, or road friction (the method of predicting object movement intent may include a threshold that is a function of one or more of the speed of the object, a tire road friction coefficient of the object, mass of the object, or a yaw moment of inertia of the object [Column 28, lines 61-67]. Hong also teaches that this system can work with a smart car or other vehicle-based computer or control system, meaning that it can operate with a computer assisted driving vehicle [Column 4, lines 27-38]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with wherein the data comprises at least one of tire-road interaction of the CAD vehicle and to determine the tire-road interaction of the CAD vehicle, the one or more processors are to execute the instructions to determine at least one of a yaw rate of the CAD vehicle, a sideslip angle of the CAD vehicle, or road friction as taught by Hong so that the vehicle can perceive tire-road interaction as potential threats, and so that the system can include information regarding yaw rate, sideslip angles, or current road friction to produce more accurate data. 
	Regarding Claim 18. Nister in combination with Vose, teaches the DAS of claim 17. 
	Nister does not teach:
	wherein the data associated with observed behaviors of the one or more other vehicles comprises data associated with observed slippage of the one or more other vehicles.
	However, Hong teaches:
	wherein the data associated with observed behaviors of the one or more other vehicles comprises data associated with observed slippage of the one or more other vehicles (a method of predicting movement intent of objects wherein monitoring one or more aspects of the configuration of a mobile robot comprises monitoring tire and wheel forces of the mobile robot indicative of relative motion between the tires and the ground, wherein determining an operating value from the monitored aspects comprises determining a tire slip value from the monitored tire and wheel forces; and wherein comparing the operating value to the operating limit of the mobile robot comprises comparing the tire slip value to a handling limit indicative of the limit of adhesion between the tires and the ground [Column 30, lines 27-47]. This is part of a method for avoiding collisions or other unsafe situations [Column 13, lines 4-22]. Hong also teaches that this system can work with a smart car or other vehicle-based computer or control system, meaning that it can operate with a computer assisted driving vehicle [Column 4, lines 27-38]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with wherein the data associated with observed behaviors of the one or more other vehicles comprises data associated with observed slippage of the one or more other vehicles as taught by Hong so that the vehicle can perceive tire slippage as a potential threat and communicate with other CAD vehicles. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Nister et al. US 20190243371 A1 (“Nister”) and Vose et al. US 9656606 B1 (“Vose”) as applied to claim 1 above, and further in view of Rao et al. US 20170365105 A1 (“Rao”).
	Regarding Claim 30. Nister in combination with Vose teaches the robotic system of claim 1.
	Nister also teaches:
	wherein the one or more processors are to execute the instructions to comprehend the threats from flashing of lights (Neural networks may interpret flashing lights as a sign of a threat, such as icy conditions [paragraph 276]), and that the one or more other vehicles may be robots (The object(s) detected by the obstacle perceiver may include other vehicles (e.g., cars, trucks, motorcycles, busses, etc.) that may be capable of communicating with the vehicle directly and/or indirectly [paragraph 63]. These other vehicles could be autonomous vehicles like the host vehicle).
	Nister does not teach:
	wherein the one or more processors are to execute the instructions to comprehend the threat levels of the one or more other vehicles from flashing of lights of the one or more other vehicles.
	However, Rao teaches:
	wherein the one or more processors are to execute the instructions to comprehend the threat levels of the one or more other vehicles from flashing of lights of the one or more other vehicles (FIG. 4 shows a recognition and notification process for a vehicle to recognize a threat from flashing of lights (among other signals) from another vehicle [paragraphs 46 and 48]. The system can also assign risk levels to observations [paragraph 35]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with wherein the one or more processors are to execute the instructions to comprehend the threat levels of the one or more other vehicles from flashing of lights of the one or more other vehicles as taught by Rao so that the autonomous driving assistance system can use a simple message to receive communications in case the vehicle to vehicle communication isn’t available in stormy weather.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Nister et al. US 20190243371 A1 (“Nister”) and Vose et al. US 9656606 B1 (“Vose”) as applied to claim 1 above, and further in view of Rao et al. US 20170365105 A1 (“Rao”) and Hong et al. US 20200064850 A1 (“Hong”).
	Regarding Claim 31. Nister in combination with Vose teaches the robotic system of claim 1.
	Nister also teaches:
	wherein the one or more processors are to execute the instructions to comprehend the threats from flashing of lights (Neural networks may interpret flashing lights as a sign of a threat, such as icy conditions [paragraph 276]), and that the one or more other vehicles may be robots (The object(s) detected by the obstacle perceiver may include other vehicles (e.g., cars, trucks, motorcycles, busses, etc.) that may be capable of communicating with the vehicle directly and/or indirectly [paragraph 63]. These other vehicles could be autonomous vehicles like the host vehicle).
	Nister does not teach:
	wherein the one or more processors are to execute the instructions to comprehend the messages of the one or more other vehicles from flashing of lights of the one or more other vehicles (FIG. 4 shows a recognition and notification process for a vehicle to recognize a threat from flashing of lights (among other signals) from another vehicle [paragraphs 46 and 48]. The system can also assign risk levels to observations [paragraph 35]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with wherein the one or more processors are to execute the instructions to comprehend the threat levels of the one or more other vehicles from flashing of lights of the one or more other vehicles as taught by Rao so that the autonomous driving assistance system can use a simple message to receive communications in case the vehicle to vehicle communication isn’t available in stormy weather.
	Nister also does not teach:
	wherein the messages convey a slippage of the one or more other vehicles.
	However, Hong teaches:
	wherein the messages convey a slippage of the one or more other vehicles (a method of predicting movement intent of objects wherein monitoring one or more aspects of the configuration of a mobile robot comprises monitoring tire and wheel forces of the mobile robot indicative of relative motion between the tires and the ground, wherein determining an operating value from the monitored aspects comprises determining a tire slip value from the monitored tire and wheel forces; and wherein comparing the operating value to the operating limit of the mobile robot comprises comparing the tire slip value to a handling limit indicative of the limit of adhesion between the tires and the ground [Column 30, lines 27-47]. This is part of a method for avoiding collisions or other unsafe situations [Column 13, lines 4-22]. Hong also teaches that this system can work with a smart car or other vehicle-based computer or control system, meaning that it can operate with a computer assisted driving vehicle [Column 4, lines 27-38]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with wherein the messages convey a slippage of the one or more other vehicles as taught by Hong so that the vehicle can perceive tire slippage as a potential threat and communicate with other CAD vehicles. 

Claims 34-36, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Nister et al. US 20190243371 A1 (“Nister”) and Vose et al. US 9656606 B1 (“Vose”) as applied to claims 7 and 45 above, and further in view of Boudreau et al. US 20190098200 A1 (“Boudreau”).
	Regarding Claim 34. Nister in combination with Vose teaches the DAS of claim 7. 
	Nister does not teach:
	wherein the notification comprises a visual alert, and the visual alert comprises a spectrum of fear levels, and the alert is displayed on a screen.
	However, Vose teaches:
	wherein the notification comprises a visual alert, and the visual alert comprises a spectrum of fear levels, and the alert is displayed on a screen (a system and method for alerting a driver of a vehicle to collision risks. The alert can be in the form of an image, and audio alert, or haptic feedback [Column 10, lines 50-63]. A display screen is incorporated into the user interface in FIG. 10 at numeral 1082. The insurance provider may generate and communicate an alert or notification to the electronic device, where the alert or notification warns or notifies the vehicle operator that the vehicle may be at an elevated risk for an animal collision. In particular, the alert may include information identifying a specific type of animal, a reason for the elevated risk, and/or any other relevant information [Column 6, lines 39-52], which, in addition to the levels of threat, reads on a spectrum of levels of fear).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with wherein the notification comprises a visual alert, and the visual alert comprises a spectrum of fear levels, and the alert is displayed on a screen as taught by Vose so as to allow the operator to receive notice of the aversity levels for potential adversities. 
	Nister also does not teach:
	an indicator indicating a point or region on the screen corresponding to the degree of the imminence of the adversity.
	However, Boudreau teaches:
	an indicator indicating a point or region on the screen corresponding to the degree of the imminence of the adversity (FIG. 6 shows a display with a visual output in which an alert icon is shown in the view screen at 420. This indicator indicates a point on the screen, and the alert icon can be applied to the anticipated location of the predicted alert [paragraphs 102-103]. The alert icon may be positioned in correspondence with the anticipate the location of the predicted alert, meaning that the position on the screen can correspond with the imminence of the danger).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with an indicator indicating a point or region on the screen corresponding to the degree of the imminence of the adversity as taught by Boudreau so as to inform the driver of how imminent the danger is. 
	Regarding Claim 35. Nister in combination with Vose and Boudreau teaches the DAS of claim 34. 
	Nister also teaches:
	An emergency can include a current assessment of risk of the vehicle being operated into a slippage emergency, or conditions that might cause the vehicle to slide (The hazards on the road surface can include slippage of the road surface [paragraph 297]. Additionally, warning signs can include flashing lights indicating icy conditions [paragraph 276]).
	Nister does not teach:
	A visual alert comprising a spectrum on a screen.
	However, Vose teaches:
	A visual alert comprising a spectrum on a screen (a system and method for alerting a driver of a vehicle to collision risks. A display screen is incorporated into the user interface in FIG. 10 at numeral 1082. The system may determine if there is an elevated level of risk by accessing environment data and assessing the risk level [FIG. 2, numerals 226-230]. If the risk level is elevated, the system generates a notification at numeral 232, communicates the notification to the user through their device, which can either be an on-board infotainment console inside the vehicle, or a separate device such as a smartphone [Column 5, lines 64-67, Column 6, lines 1-14]. The insurance provider may generate and communicate an alert or notification to the electronic device, where the alert or notification warns or notifies the vehicle operator that the vehicle may be at an elevated risk for an animal collision. In particular, the alert may include information identifying a specific type of animal, a reason for the elevated risk, and/or any other relevant information [Column 6, lines 39-52], which, in addition to the levels of threat and the display screen, reads on a spectrum of levels of fear displayed on a screen).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with a visual alert comprising a spectrum on a screen as taught by Vose so as to allow the operator to receive notice of the aversity levels for potential adversities. 
	Nister also does not teach:
	wherein the point or region on the screen denotes a current assessment of risk of the vehicle being operated into an emergency, and the indicator comprises an image relating to the emergency.
	However, Boudreau teaches:
	wherein the point or region on the screen denotes a current assessment of risk of the vehicle being operated into an emergency, and the indicator comprises an image relating to the emergency (FIG. 6 shows an alert icon 440 in the video view screen, which indicates a potential threat approaching. The specific alert icon can flash between multiple icons indicating different predicted alerts approaching [paragraph 104]. Alternative threats or notices may be indicated by different icons or display characteristics, such as a school bus icon for a school area or a police badge icon for an active police area [paragraph 93]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with wherein the point or region on the screen denotes a current assessment of risk of the vehicle being operated into an emergency, and the indicator comprises an image relating to the emergency as taught by Boudreau so as to give the driver a quick, easy-to-interpret icon identifying the nature of the emergency. 
	Regarding Claim 36. Nister in combination with Vose and Boudreau teaches the DAS of claim 34. 
	Nister does not teach:
	wherein the spectrum is displayed on a screen.
	However, Vose teaches:
	wherein the spectrum is displayed on a screen (a system and method for alerting a driver of a vehicle to collision risks. A display screen is incorporated into the user interface in FIG. 10 at numeral 1082. In particular, the alert may include information identifying a specific type of animal, a reason for the elevated risk, and/or any other relevant information [Column 6, lines 39-52], which, in addition to the levels of threat and the display screen, reads on a spectrum of levels of fear displayed on a screen).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with wherein the spectrum is displayed on a screen as taught by Vose so as to allow the operator to receive notice of the aversity levels for potential adversities. 
	Nister also does not teach:
	wherein the spectrum comprises a set of colors and individual colors of the set of colors correspond to different fear levels.
	However, Boudreau teaches:
	wherein the spectrum comprises a set of colors and individual colors of the set of colors correspond to different fear levels (In addition to words or icons, a high threat indication may be indicated by the color or background of the visual output. For example, the background may highlight an anticipated side of the road for the threat in a brighter shade of the warning color [paragraph 92]. Alternative threats or notices may be indicated by different icons or display characteristics, such as a school bus icon for a school area or a police badge icon for an active police area [paragraph 93]. The alert icon in FIG. 6 can have coloring and other visual effects may change to indicate the predicted alert level or other alert information [paragraph 104]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with wherein the spectrum comprises a set of colors and individual colors of the set of colors correspond to different fear levels as taught by Boudreau so as to give the driver a quick, easy-to-interpret icon identifying the nature of the emergency. 
	Regarding Claim 46. Nister in combination with Vose teaches the method of claim 45.
	Nister does not teach:
	wherein the notification comprises a visual alert, and the visual alert identifies the spectrum of levels of threat, and the alert is displayed on a screen.
	However, Vose teaches:
	wherein the notification comprises a visual alert, and the visual alert identifies the spectrum of levels of threat, and the alert is displayed on a screen (a system and method for alerting a driver of a vehicle to collision risks. In FIG. 2, the system is illustrated to show how a vehicle/customer device (such as a cell phone, shown in FIG. 1) can receive the alerts. The alert can be in the form of an image, and audio alert, or haptic feedback [Column 10, lines 50-63]. A display screen is incorporated into the user interface in FIG. 10 at numeral 1082. The system may determine if there is an elevated level of risk by accessing environment data and assessing the risk level [FIG. 2, numerals 226-230]. If the risk level is elevated, the system generates a notification at numeral 232, communicates the notification to the user through their device, which can either be an on-board infotainment console inside the vehicle, or a separate device such as a smartphone [Column 5, lines 64-67, Column 6, lines 1-14]. The system can determine if there is an elevated level of risk for a collision based upon the assessment of the risk level, which can have a threshold level of acceptable risk (for example, a 10% chance) compared to a calculated overall level of risk [Column 9, lines 28-40]. This can either be a level of risk represented by a number or measurement, or a qualitative risk level such as “low.” The insurance provider may generate and communicate an alert or notification to the electronic device, where the alert or notification warns or notifies the vehicle operator that the vehicle may be at an elevated risk for an animal collision. In particular, the alert may include information identifying a specific type of animal, a reason for the elevated risk, and/or any other relevant information [Column 6, lines 39-52], which, in addition to the levels of threat, reads on a spectrum of levels of fear).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with wherein the notification comprises a visual alert, and the visual alert identifies the spectrum of levels of threat, and the alert is displayed on a screen as taught by Vose so as to allow the operator to receive notice of the aversity levels for potential adversities. 
	Nister also does not teach:
	an indicator pointing to a point or region on the screen corresponding to the determined degree of threat.
	However, Boudreau teaches:
	an indicator pointing to a point or region on the screen corresponding to the determined degree of threat (FIG. 6 shows a display with a visual output in which an alert icon is shown in the view screen at 420. This indicator indicates a point on the screen, and the alert icon can be applied to the anticipated location of the predicted alert [paragraphs 102-103]. The alert icon may be positioned in correspondence with the anticipate the location of the predicted alert, meaning that the position on the screen can correspond with the imminence of the danger).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with an indicator pointing to a point or region on the screen corresponding to the determined degree of threat as taught by Boudreau so as to inform the driver of how imminent the danger is. 

Claims 23 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Nister et al. US 20190243371 A1 (“Nister”) and Konrardy et al. US 10134278 B1 (“Konrardy”).
	Regarding Claim 23. Nister teaches at least one tangible, non-transitory computer-readable medium (CRM) having instructions stored therein, to cause a driver assistance system (DAS) of a host vehicle (A system intended to work with either a human driver driving a computer assisted driving vehicle [paragraph 219], or, in the alternative, an autonomous driving vehicle. The system functions described may be carried out by hardware, firmware, or software, and may be carried out by a processor executing instructions stored in a memory [paragraph 57]. The obstacle perceiver may perceive objects including other vehicles that may communicate directly to the autonomous vehicle via vehicle-to-vehicle communication, or through a server [paragraph 63]. The information received from and/or about the object(s) may also be used by the path perceiver, map perceiver, or any other obstacle avoidance component(s) in the autonomous vehicle), in response to execution of the instructions by the DAS, to:
	learn about environmental conditions of an area currently surrounding the host vehicle based on observations (the vehicle can include an autonomous/adaptive/automatic cruise control (ACC), a forward crash warning (FCW), automatic emergency braking (AEB), or another type of system to monitor other vehicles [paragraph 298]. Longitudinal ACC monitors and controls the distance to the vehicle immediately ahead of the vehicle and automatically adjust the vehicle speed to maintain a safe distance from vehicles ahead. Lateral ACC performs distance keeping and advises the vehicle to change lanes when necessary [paragraphs 298-299]); and
	generate one or more commands to maintain safe operation of the host vehicle, based on the environmental conditions (a forward crash warning or automatic emergency brakes would allow the vehicle to generate one or more commands to maintain safe operation of the host vehicle when the vehicle observes an error of the one or more other vehicles by automatically braking when an obstacle is directly in front of the vehicle [paragraph 302]).
	Nister does not teach:
	the vehicle obtains observations regarding an error of one or more other vehicles.
	However, Konrardy teaches:
	the vehicle obtains observations regarding an error of one or more other vehicles (A server in communication with a vehicle controller that keeps databases on with information on vehicle accidents, road conditions, etc. [Column 10, lines 42-49]. Smart infrastructure can display a warning message that an accident has been detected ahead and/or on a specific road [Column 15, lines 55-60]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with the vehicle obtains observations regarding an error of one or more other vehicles as taught by Konrardy so that the vehicle can receive information from other vehicles that have already crashed due to hazardous conditions.
	Regarding Claim 44. Nister in combination with Konrardy teaches the at least one tangible, non-transitory CRM of claim 23.
	Nister also teaches:
	wherein the adversity comprises the CAD vehicle being operated into a potential emergency situation (the wait perceiver may be responsible for determining constraints on the vehicle as a result of rules, conventions, and/or practical considerations, such traffic lights, police, or other emergency personnel [paragraph 65]).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Nister et al. US 20190243371 A1 (“Nister”) and Konrardy et al. US 10134278 B1 (“Konrardy”) as applied to claim 23 above, and further in view of Pohl et al. US 20190225214 A1 (“Pohl”).
	Regarding Claim 42. Nister in combination with Konrardy teaches the at least one tangible, non-transitory CRM of claim 23.
	Nister also teaches:
	wherein: 
	the environmental conditions comprise a flooded road segment (The servers may receive image data from the vehicles showing unexpected or changed road conditions, such as recently commenced road-work, construction sites, potholes, detours, flooding, and/or other obstructions [paragraph 316]). 
	Nister does not teach:
	the error comprises the one or more other vehicles being stuck in the flooded road segment; and the one or more commands comprise a command to avoid a hazard.
	However, Konrardy teaches:
	the error comprises the one or more other vehicle accidents and flooded road segments (A server in communication with a vehicle controller that keeps databases on with information on vehicle accidents, road conditions, etc. [Column 10, lines 42-49]. Smart infrastructure can display a warning message that an accident has been detected ahead and/or on a specific road [Column 15, lines 55-60]. Detailed information regarding a vehicle environment can include accidents and flooding. Locations of emergency vehicle or accidents may be determined and communicated between vehicle as well [Column 19, lines 37-53]); and the one or more commands comprise a command to avoid a hazard (In FIG. 5, Konrardy also shows that the autonomous vehicle system can determine if the vehicle will collide with a second vehicle (or other obstacle), identify a maneuver for the first vehicle to avoid the obstacle, and cause the first vehicle to move in accordance with the maneuver [FIG. 5, Column 28, lines 44-63]).
	Konrardy does not expressly teach that an identified flooded road segment and an identified vehicle accident would mean a vehicle accident where a vehicle is stuck in the flooded road segment. However, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the warnings of a flooded road segment and a vehicle accident to notify the vehicle system of a vehicle stuck in the flooded road segment so as to alert the vehicle system that the level of flooding is severe enough to cause vehicle accidents. 
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with the error comprises the one or more other vehicle accidents; and flooded road segments; and the one or more commands comprise a command to avoid a hazard as taught by Konrardy to form the error comprises the one or more other vehicles being stuck in the flooded road segment; and the one or more commands comprise a command to avoid a hazard so as to allow the vehicle to receive notifications of flooding and accidents so as to avoid those hazardous conditions, and avoid those hazards.
	Nister also does not teach:
	the one or more commands comprise a command to change a route of the host vehicle to avoid the hazard.
	However, Pohl teaches:
	the one or more commands comprise a command to change a route of the host vehicle to avoid the hazard (If a route is deemed to be high risk for the current path of the vehicle an alternate route may be offered. Specifically, if a local highway route is deemed dangerous because of animal crossings, a route via an interstate may be desirable if it has a lower rate of animal collisions (different road) [paragraph 38]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with the one or more commands comprise a command to change a route of the host vehicle to avoid the hazard as taught by Pohl so as to allow the system to change routes to an alternative road in the event that a hazard makes an entire route impassible or dangerous. 

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Nister et al. US 20190243371 A1 (“Nister”) and Konrardy et al. US 10134278 B1 (“Konrardy”) as applied to claim 23 above, and further in view of Dean et al. US 20190146509 A1 (“Dean”).
	Regarding Claim 43. Nister in combination with Konrardy teaches the at least one tangible, non-transitory CRM of claim 23.
	Nister also teaches:
	wherein: 
	the one or more commands comprise a command to stimulate a human driver of the host vehicle to pay extra attention (Some of the systems are designed to alert the driver to a hazard, so that the driver can take corrective action [paragraph 301]).
	Nister does not teach:
	the error comprises the one or more other vehicles having crashed in the environmental condition.
	However, Konrardy teaches:
	the error comprises the one or more other vehicles having crashed in the environmental condition (A server in communication with a vehicle controller that keeps databases on with information on vehicle accidents, road conditions, etc. [Column 10, lines 42-49]. Smart infrastructure can display a warning message that an accident has been detected ahead and/or on a specific road [Column 15, lines 55-60]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with the error comprises the one or more other vehicles having crashed in the environmental condition as taught by Konrardy so that the vehicle can receive information from other vehicles that have already crashed due to hazardous conditions.
	Nister does not teach:
	the environmental conditions comprise a foggy condition.
	However, Dean teaches:
	the environmental conditions comprise a foggy condition (An autonomous vehicle can detect relevant weather conditions when analyzing paths for the vehicle to take. Relevant weather conditions include precipitation or fog [paragraph 32]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Nister with the environmental conditions comprise a foggy condition as taught by Dean so as to alert the driver of weather conditions such as fog. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664